Citation Nr: 0405818	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  98-19 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
1999, for the grant of a 10 percent evaluation for tinnitus.

2.  Entitlement to service connection for the residuals of 
head trauma, claimed as headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1990 to July 1991.  He also had subsequent 
service in the Reserves, including a period of inactive duty 
training (IADT) in November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for head 
trauma, claimed as headaches.  The veteran subsequently 
perfected an appeal regarding that issue.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) in 
December 1998 and a Supplemental Statement of the Case (SSOC) 
in October 1999.

This matter also comes to the Board on appeal from a May 2000 
rating decision by the RO, which granted entitlement to 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective June 10, 1999.  The veteran also 
perfected an appeal regarding that issue.  During that stage 
of the appeal, the RO issued an SOC in July 2000.

The Board notes that, in the September 1997 rating decision, 
the RO also denied entitlement to service connection for rib 
cage residual trauma and for right shoulder residual trauma.  
The veteran subsequently expressed disagreement regarding 
both of those issues.  However, in a VA Form 9, Appeal to 
Board of Veterans' Appeals, received in January 1999, the 
veteran indicated that he did not wish to pursue an appeal 
regarding the issue of entitlement to service connection for 
rib cage residuals trauma.  Furthermore, in the October 1999 
SSOC, the RO granted entitlement to service connection for a 
right shoulder disorder and assigned a 10 percent evaluation, 
effective November 4, 1996.  The veteran did not subsequently 
express disagreement with either the effective date or 
disability rating assigned.  Thus, those issues are not 
currently before the Board on appeal.

The Board also notes that, in a May 1996 rating decision, the 
RO denied entitlement to a compensable evaluation for hearing 
loss.  The veteran subsequently appealed that issue.  
However, in a signed statement received in September 2001, 
the veteran withdrew his appeal as to that issue.  Thus, that 
matter is also not currently before the Board.

In addition, the record reflects that, in an August 2002 
letter, the RO concluded that the veteran had failed to 
submit a timely VA Form 9, Appeal to Board of Veterans' 
Appeals, regarding a claim of entitlement to service 
connection for vertigo.  The veteran subsequently expressed 
disagreement regarding that determination, and, in January 
2003, the RO issued a SOC addressing the matter.  However, it 
appears that the veteran did not perfect his appeal as to 
this matter by submitting a Substantive Appeal.  Therefore, 
this matter is also not currently before the Board.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran's 
tinnitus was persistent during the period from September 20, 
1993, to June 10, 1999.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, entitlement to 
an earlier effective date of September 20, 1993, is warranted 
for a 10 percent evaluation for tinnitus.  U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003); 38 C.F.R. § 4.87a, 
DC 6260 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter to the extent possible.  
We note that the development of medical evidence appears to 
be complete.  By virtue of the SOC in July 2000, and 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  In particular, in the July 2000 SOC, 
the veteran was advised of what the evidence must show to 
substantiate his claim for an earlier effective date.  In a 
June 2002 letter, the veteran was also advised of his and 
VA's responsibilities under the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Moreover, unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to an earlier 
effective date for the award of an increased rating, by its 
very nature, has an extremely narrow focus.  In this regard, 
the Board notes VAOPGCPREC 8-2003 (Dec. 22, 2003) in which 
the VA Office of the General Counsel held that, if, in 
response to a notice of decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue an SOC if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide a notice of the information and 
evidence necessary to substantiate the newly raised issue.  
As noted above, in an evidence-development letter dated in 
June 2002, the veteran was advised of his and VA's 
responsibilities under the VCAA.  In addition, in the July 
2000 SOC, the RO set forth the law and regulations pertinent 
to a claim for an earlier effective date.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  See also VAOPGCPREC 8-2003.  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)); 38 C.F.R. § 3.102 
(2003).

II.  Entitlement to an effective date earlier than June 10, 
1999, for the grant
of a 10 percent evaluation for tinnitus

The veteran is seeking entitlement to an effective date 
earlier than June 10, 1999, for the assignment of a 10 
percent evaluation for his service-connected tinnitus.  He 
essentially contends that the effective date of the 10 
percent evaluation for his tinnitus should be September 20, 
1993, which is the date of his original claim for service 
connection.

The record reflects that the veteran's informal claim of 
entitlement to service connection for tinnitus was received 
by the RO on September 20, 1993.  Although that claim was 
initially denied, the veteran subsequently pursued an appeal 
as to that issue, and it was eventually granted by the RO in 
a May 2000 rating decision.  At that time, the RO granted a 
noncompensable (0 percent) evaluation from September 20, 
1993, and a 10 percent evaluation from June 10, 1999.  

The Board notes that, effective June 10, 1999, the Rating 
Schedule was amended with regard to evaluating hearing 
impairment and other diseases of the ear. 64 Fed. Reg. 
25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Under the old criteria for tinnitus, a 10 percent evaluation 
was warranted where tinnitus was persistent and was a symptom 
of head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, DC 6260 (1998).  Under the current schedular criteria, 
DC 6260, a 10 percent evaluation is warranted for tinnitus 
that is recurrent.  38 C.F.R. § 4.87a, DC 6260 (2003).  Under 
both of these codes, the maximum, and only, disability rating 
available for tinnitus is 10 percent.  See VAOPGCPREC 2-2003 
(May 22, 2003) (holding that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head).  

In the May 2002 rating decision, the RO concluded that a 10 
percent evaluation was warranted for "recurrent" tinnitus 
under the new criteria of DC 6260, but that the evidence did 
not support the assignment of a 10 percent evaluation for 
"persistent" tinnitus under the old criteria.  Because the 
veteran was found to have only met the criteria for a 
compensable evaluation under the new version of DC 6260, and 
because a regulation cannot be applied retroactively unless 
the regulation contains language that permits it to be so 
applied, the RO assigned an effective date of June 10, 1999, 
for the veteran's 10 percent evaluation, which is consistent 
with the effective date of the new criteria.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 99-
7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may 
not apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

The veteran subsequently appealed the effective date assigned 
for his 10 percent evaluation.  He argues that the evidence 
does support the assignment of a 10 percent evaluation for 
"persistent" tinnitus under the old criteria of DC 6260.  
For this reason, he contends that the effective date of his 
10 percent evaluation should be September 20, 1993, which is 
the date of his original claim for service connection. 

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  Under 38 C.F.R. § 3.400(o)(1), in the case of 
claims for an increased disability evaluation, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later, except as provided in 38 C.F.R. § 
3.400(o)(2).

The question that must be addressed in this case is whether 
the credible and probative evidence of record supports the 
assignment of a 10 percent evaluation for tinnitus under the 
old criteria for the period from September 20, 1993, to June 
10, 1999.  Having reviewed the record, and for the reasons 
and bases set forth below, the Board concludes that there is 
an approximate balance of positive and negative evidence 
regarding the issue of whether a 10 percent evaluation is 
warranted under the old version of DC 6260.

In this regard, the Board notes that while there is medical 
evidence of record supporting the conclusion that the veteran 
was indeed suffering from tinnitus as of September 20, 1993, 
there is very little evidence of record between the period of 
1993 and 1999 that directly addresses the severity of his 
tinnitus.  Moreover, the only two pieces of medical evidence 
during this period that do directly address this matter 
appear to contradict one another.  In particular, we note the 
report of a private audiological evaluation conducted in 
September 1998 in which an examiner noted that the veteran 
had a history of constant tinnitus in the left ear.  The 
Board believes that such a finding does support the 
assignment of a 10 percent evaluation for "persistent" 
tinnitus under the old version of DC 6260.

However, the Board also notes the report of a VA ear disease 
examination conducted in March 2000.  In this report, the 
examiner noted that the veteran had indicated that his 
tinnitus was "not continuous".  We believe that this 
finding does not support the assignment of a 10 percent 
evaluation for "persistent" tinnitus under the old version 
of DC 6260.

The Board has reviewed the remaining evidence of record in 
order to establish the severity of the veteran's tinnitus 
during the period from September 1993 to June 1999.  Although 
an examiner noted during a March 1997 VA audiological 
evaluation that the veteran was complaining of tinnitus, no 
finding was made regarding the severity of his disability.  
Similarly, the report of a VA general medical examination 
conducted in August 1997 is also negative for any such 
finding, as is the report of a VA audiological evaluation 
conducted in March 1992.  However, the record reflects that 
the veteran has also submitted the report of a private August 
1993 audiological evaluation in support of his claim.  In 
this report, the examiner specifically indicated that the 
veteran had complained of "constant" tinnitus.  Although 
this examination was conducted prior to the period of 
September 1993 to June 1999, the Board believes that this 
finding is corroborative of the notation subsequently made in 
the report of his September 1998 evaluation.

In view of the foregoing, the Board concludes that there is 
an approximate balance of positive and negative evidence 
regarding the issue of whether the veteran is entitled to a 
10 percent evaluation under the old version of DC 6260 for 
the period from September 20, 1993, to June 10, 1999.  
Therefore, having resolved reasonable doubt in favor of the 
veteran, we conclude that entitlement to an earlier effective 
date of September 20, 1993, is warranted for the 10 percent 
evaluation assigned for the veteran's service-connected 
tinnitus. 


ORDER

Entitlement to an earlier effective date of September 20, 
1993, for the grant of a 10 percent evaluation for tinnitus, 
is warranted.

REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran is also seeking entitlement to service connection 
for the residuals of head trauma, claimed as headaches.  He 
essentially contends that he experiences headaches as a 
result of an injury sustained during a period of inactive 
duty training when he tripped over a rope and fell against a 
pole.  In support of his claim, the veteran has submitted 
copies of service medical records showing that, in November 
1996, he was participating in a period of IADT.  These 
records also show that the veteran was injured when he walked 
out of a tent and tripped over one of the ropes supporting 
that tent.  He then fell against one of the poles attached to 
the ropes, and lost consciousness.  He was subsequently 
treated for abrasions on the ribs, arms, shoulders, and face.  
It was noted that, shortly after the accident, he had been 
found unconscious and experiencing respiratory difficulty.

The record reflects that, in September 1997, the veteran 
underwent a VA psychiatric examination in which he reported 
experiencing vertigo since falling in service, and that he 
had recently started to experience anxiety, and sleep 
interruption.  The psychiatrist recommended that the veteran 
be given a neurological examination in the future.  The 
report of this examination is negative for any findings 
regarding headaches.

The Board notes that the RO subsequently denied the veteran's 
claim of entitlement to service connection for headaches, in 
part because the report of his September 1997 VA examination 
was negative for any complaints or findings regarding that 
disability.  No neurological examination was ever scheduled.

In view of the September 1997 VA examiner's recommendation, 
the Board finds that a remand of this case is necessary so 
that the veteran can be provided with a VA neurological 
examination to determine the nature and etiology of his 
claimed headaches.

The Board is cognizant that, in the report of the veteran's 
August 1997 VA general medical examination, it was noted that 
the veteran was experiencing no sequelae as a result of his 
in-service cerebral trauma.  Nevertheless, in view of the 
recommendation made by the VA psychiatrist in September 1997, 
the Board concludes that a neurological examination is 
warranted.  In addition, the veteran has recently reported 
that he underwent a magnetic resonance imaging (MRI) scan in 
July 2002 at a VA Medical Center.  The RO should obtain the 
report of this MRI and associate it with the claims folder.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable law and 
judicial precedent.

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who may possess additional records 
pertinent to his claim which are not 
already included within his VA claims 
folder.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of any pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.

3.  The RO should obtain the report of 
the July 2002 MRI, which was conducted at 
a VA Medical Center, and associate it 
with his claims folder.

4.  The RO should make arrangements with 
an appropriate VA medical facility for a 
neurological examination of the veteran 
for the purpose of determining whether a 
headache disorder is present and, if so, 
the etiology of the disorder.  The 
veteran's claims file must be provided to 
the examiner for review; and the examiner 
must indicate that the file was reviewed.  
Any diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted.  The examiner should conduct a 
thorough neurological examination of the 
veteran, and provide a diagnosis of any 
pathology found.  The examiner should 
comment as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any present 
headache disorder is related to the 
incident during a period of training in 
November 1996 in which the veteran 
tripped over a rope and was knocked 
unconscious, or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability).  A rationale for 
any opinion expressed should be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



